Case: 11-40921     Document: 00511829138         Page: 1     Date Filed: 04/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 20, 2012
                                     No. 11-40921
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

DOUGLAS PALENCIA-BONILLA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-904-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Douglas Palencia-Bonilla appeals the 70-month sentence imposed
following his guilty plea conviction for illegal reentry of a previously deported
alien, in violation of 8 U.S.C. § 1326. Palencia-Bonilla argues that the district
court erred when it imposed the 16-level “crime of violence” enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(ii) (Nov. 2009), based on his 2009 Arkansas “no contest”
plea to second degree sexual assault, for which he received a suspended
imposition of sentence of 240 months.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40921    Document: 00511829138      Page: 2   Date Filed: 04/20/2012

                                  No. 11-40921

      “A party must raise a claim of error with the district court in such a
manner so that the district court may correct itself and thus, obviate the need
for [this court’s] review.” United States v. Mondragon-Santiago, 564 F.3d 357,
361 (5th Cir. 2009) (internal quotation marks and citation omitted); see also FED.
R. CRIM. P. 51(b). Although Palencia-Bonilla objected in the district court to the
application of this enhancement, he did so based on different arguments than he
now makes on appeal.         Accordingly, we review for plain error.           See
Mondragon-Santiago, 564 F.3d at 361; Puckett v. United States, 556 U.S. 129,
135 (2009).
      Palencia-Bonilla asserted in the district court that he was “forced” to
accept the 240-month term of probation because he was held in jail for 20
months without his state case being brought to trial. He now asserts that the
length of his confinement in jail made it “very difficult to refuse a 20 year
probation.” Thus, it appears he has abandoned any claim that his no contest
plea was forced. Even if he has not abandoned this claim, under any standard
of review, this claim fails for the following reasons.
      All of Palencia-Bonilla’s arguments challenge the validity of his prior state
conviction. Because he has made no allegation that he was denied counsel in the
prior proceeding or any argument that there is an authorized basis on which to
challenge his prior conviction, he may not collaterally challenge the use of his
prior conviction to enhance his sentence. See Custis v. United States, 511 U.S.
485, 493-97 (1994); United States v. Longstreet, 603 F.3d 273, 277 (5th Cir.
2010). Thus, the district court did not err, plainly or otherwise, in refusing to
entertain a collateral challenge to Palencia-Bonilla’s state court conviction and
in applying the 16-level enhancement. See Longstreet, 603 F.3d at 277; Puckett,
556 U.S. at 135. The judgment of the district court is AFFIRMED.




                                        2